Citation Nr: 1710794	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating prior to November 18, 2015 and in excess of 20 percent thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1973 to May 1977, May 1977 to May 1981, and from October 1981 to March 1994. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2015, the Board denied the issue of entitlement to service connection for a low back disability and remanded the remaining issue of entitlement to a compensable rating for bilateral hearing loss.  In the March 2016 VA rating decision, the RO assigned the service-connected bilateral hearing loss a 20 percent disability rating effective from November 18, 2015.  Since the noncompensable (0 percent) and 20 percent disability ratings are not the maximum ratings available prior to November 18, 2015 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the September 2015 remand, the AOJ was instructed, in part, to arrange for an audiological evaluation of the Veteran to ascertain the current severity of his bilateral hearing loss.  It was specifically noted that:

[T]he examiner should elicit from the Veteran a description of the nature and severity of the functional impairment that results from his hearing loss, and comment whether the Veteran's reports are consistent with the level of hearing loss reflected by audiometry (and if not account for the discrepancy, to the extent possible).

Review of the evidentiary record shows that the Veteran underwent a VA examination for hearing loss and tinnitus in November 2015.  The report documents the Veteran's bilateral puretone thresholds, the degree of appropriateness of the word discrimination scores, an opinion regarding the etiology of the Veteran's bilateral hearing loss, and an answer of "no" (without any rationale) to the question of whether the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.  Nevertheless, the VA examiner failed to address, as requested in the remand directive above, the nature and severity of the Veteran's functional impairment that results from his hearing loss and whether the Veteran's reports are consistent with the level of hearing loss reflected by audiometry.

"[A] remand by ... the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, a VA examiner must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records relevant to the Veteran's service-connected bilateral hearing loss disability that have not already been associated with the claims file dated February 2016 forward.

2.  Then, obtain an addendum medical opinion from the November 2015 VA DBQ examiner (or an appropriate clinician) for the Veteran's bilateral hearing loss.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The VA physician should (a) contact the Veteran to elicit a description of the nature and severity of the functional impairment that results from his hearing loss, then (b) prepare an addendum opinion documenting the Veteran's description and comment on whether the Veteran's reports are consistent with the level of hearing loss reflected by audiometry (and if not account for the discrepancy, to the extent possible).  An explanation and rationale for the opinion expressed must be provided.

3.  Then, the AOJ should review the medical opinion and/or examination report to ensure that the requested information was provided.  If the opinion or report is deficient in any manner, the AOJ must implement corrective procedures. 

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




